I concur in the judgment. The Supreme Court has refused to disapprove of similar instructions. (People v. Miller,177 Cal. 404, 409 [170 P. 817], citing People v. Valencia,32 Cal.App. 631 [163 P. 865].) Moreover, the court did give the usual and appropriate instruction to the effect that if any juror should entertain a reasonable doubt of the guilt of the defendant, it is the duty of such juror not to vote for a verdict of guilty, nor to be influenced in such voting by the single reason that a majority of the jurors are in favor of a verdict of guilty.
But, while the questioned instruction is not legally erroneous, I think that there is no small degree of absurdity in the giving of such instruction, which undertakes to tell jurors how they should regulate their expressions of opinion to each other in the jury-room. The principles out of which such an instruction grows would perhaps better be inculcated in the juror during his school days, or be developed in the characters of his ancestors.